Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Response to Amendments
The amendment and response  filed on May 09, 2022, to  the Non-Final Office Action dated February 09, 2022 has been entered.  Claims 1-11 and 14-20 are amended.  Applicant’s amendments to the Claims have been found sufficient to overcome the previous §112  rejections.  Claims 1 - 20 are pending in this application.      
                                                                     Response to Arguments             
Applicant’s arguments and amendments, see pages 8-13, filed May 09, 2022, with respect to the 35 U.S.C. § 102 rejection based on Merritt (US-20190129014-A1)  have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-20  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                               Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over     Merritt et al (US-20190129014-A1) (“Merritt”) and Hall et al (US-20190178991-A1)(“Hall”).
As per claim 1, Merritt discloses a lidar sensor system (Figures 1 and 8), comprising:
 a light emitter (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] which discloses “block 36 includes controlling one or more light sources such as, for example, one or more lasers and one or more rotating mirrors to initiate and emit the optical pulse(s) (e.g., via beam steering).”);
 a light detector (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] disclosing that “block 36 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”);
 a processor (Figure 8, host processor 168, and Para. [0047].); and
 memory that stores instructions that, when executed by the processor, cause the processor to perform acts (Merritt at Para. [0047] which discloses “host processor 168 may include logic 186 (e.g., logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof) to perform one or more aspects of the method 34 (FIG. 2A), the method 48 (FIG. 2B), the method 80 (FIG. 4), the method 100 (FIG. 5), the method 112 (FIG. 6) and/or the method 130 (FIG. 7)”.) comprising:
 causing the light emitter to emit light signals with a first emission pattern therein into an environment, (Merritt at Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.), wherein a light signal in the light signals reflects off an object in the environment to provide a reflected light signal (Merritt at Para. [0014] which discloses “optical reflection 18 (e.g., inbound light) from the physical object 12 is received at the first sensor platform 14, wherein the optical reflection 18 has an expected reflection pattern (e.g., frequency, amplitude, reflection angle, noise profile, timing, etc.) corresponding to the first emission pattern.”), and wherein the light detector detects the reflected light signal (Merritt at Para. [0048] discloses “block 50 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”) ;  
Merritt does not explicitly disclose creating a unique emission pattern that is based on condition of the vehicle such as the claimed geospatial direction towards which an autonomous vehicle is facing in the environment. In Merritt the emission pattern is based on a parameter of the lidar system. See Para. [0014].
Hall in the same field of endeavor discloses a system and method for improving detection of a return signal from a lidar system by “applying unique and identifiable light pulse sequences to hinder spoofing of reflected light detected by the system”. See Para. [0001]. Further, Hall shows in Figure 5 and discloses in Para. [0047] that the signature for a lidar system can be a composite of an anti-spoof component 506 and a random component 508. The random component can be based on an environmental condition 502 which can be based on  “weather, congestion, test/calibration/factory conditions”. Para. [0052].
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to support the coexistence of multiple lidar sensor of Merritt  to include the process of  embedding a unique signature to improve detection of return signals from lidar sensors of Hall, since the ability to discern between conflicting lidar return signals would lead to a more reliable object detection and tracking. 
      Those in the art would be motivated to combine the process of  embedding a unique signature to improve detection of return signals from lidar sensors in Hall with the system to support the coexistence of multiple lidar sensor of Merritt, since Hall states, in Para. [0040], that such a modification would result in an increase and a more useful range system since using a unique signature would be  “beneficial to mitigate the impact of non-intentional return signals. Unintentional return signals may increase with the growth of autonomous driving based on LIDAR systems.”
 responsive to detection of the reflected light signal by the light detector, determining that the reflected light signal includes the first emission pattern (Merritt at Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”); and
 generating a point cloud based in part on the reflected light signal in response to determining that the reflected light signal includes the first emission pattern (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the first emission pattern is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that “block 42 may disregard the optical reflection(s), wherein an altered emission pattern is obtained at block 44.”).  
As per claim 2, Merritt and Hall disclose a lidar sensor system, further comprising circuitry configured to include the first emission pattern in an electrical signal (Figure 8, logic 186), wherein the electrical signal is provided to the light emitter, and wherein the light emitter is configured to emit the light signals with the first emission pattern therein based on the electrical signal (Merritt at Para. [0048] which discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern.”).  
As per claim 3, Merritt and Hall disclose a lidar sensor system, the acts further comprising:
 causing the light emitter to transition from emitting the light signals with the first emission pattern therein to emitting second light signals with a second emission pattern therein into the environment, wherein the first emission pattern is different from the second emission pattern (Merritt at Figure 6, blocks 122 and 124, and Para. [0014] discloses “the first emission pattern may also be altered in response to detected interferences, a time-variable (e.g., random, pseudorandom) trigger, and so forth, to obtain a different (e.g., second) emission pattern.”).  
As per claim 4, Merritt and Hall disclose a lidar sensor system, wherein the first emission pattern is a first sequence of pulses and the second emission pattern is a second sequence of pulses (Merritt at Para. [0024] discloses “block 36 initiates one or more optical pulses in accordance with an emission pattern and receives one or more optical reflections.”).  
As per claim 5, Merritt and Hall disclose a lidar sensor system, the acts further comprising;
 receiving a command signal (Merritt at Para. [0043] discloses “AV may be informed at block 144 of the recommended settings and corresponding time period. The AV may then navigate through the surrounding area (e.g., neighborhood) at block 146.”), wherein the light emitter is caused to transition from emitting the light signals with the first emission pattern therein (Merritt at Para. [0045] discloses that when an “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”) to emitting the second light signals with the second emission pattern therein in response to receiving the command signal (Merritt at Figure 1, infrastructure node, and command changes as disclosed in Para. [0041] “wherein the first sensor platform is instructed at block 124 to use the second emission pattern.”).  
As per claim 6, Merritt and Hall disclose a lidar sensor system, wherein the command signal is received from an autonomous vehicle (Merritt at Figure 8 and Para. [0021] discloses “an infrastructure node 20 (e.g., roadside unit, edge node, base station, server) that tracks the presence of other platforms such as, for example, the second sensor platform 22 and/or the attack platform 30.”).  
As per claim 7, Merritt discloses a lidar sensor system, wherein the command signal is received from a computing system separate from an autonomous vehicle (Merritt at Figure 6 and Para. [0021] discloses “an infrastructure node 20 (e.g., roadside unit, edge node, base station, server) that tracks the presence of other platforms such as, for example, the second sensor platform 22 and/or the attack platform 30.”).  
As per claim 8, Merritt and Hall disclose a lidar sensor system, the acts further comprising:
 determining that an autonomous vehicle that comprises the lidar sensor system changed from a first orientation such that the autonomous vehicle is facing the geospatial direction to a second orientation such that the autonomous vehicle is facing a differing geospatial direction (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.” Further in Para. [0045] discloses that the “AV moves out” of the region causing a change in its direction of travel which as defined in the instant application at Para. [0032] is a change in orientation.) ;
 wherein the light emitter is caused to transition from emitting the light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein responsive to determining that the autonomous vehicle changed from the first orientation to the second orientation (Merritt at Para. [0045] discloses that when an autonomous vehicle (AV) enters a region it acquires a “transmission parameter” from an infrastructure node (IN) and when the “AV moves out” then it “transitions to a new IN or migrates to an adhoc scheme”. When the AV moves out it is changing its direction of travel, which based on the definition, Para. [0032] of then instant application, it is transitioning from a first to a second orientation.).  
As per claim 9, Merritt and Hall disclose a lidar sensor system, the acts further comprising:
 performing a comparison between a duration of time that the light emitter has emitted the light signals with the first emission pattern therein and a threshold duration of time (Merritt at Para. [0025] discloses that “Block 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.” Further, the expectation can be “in terms of frequency, amplitude, reflection angle, noise profile, timing, etc., or any combination thereof.”  Still further, the expectation is based on exceeding a “predetermined threshold”.  See Para. [0033] which discloses how duration of time of received patterns are used to determine deviations.);
 wherein the light emitter is caused to transition from emitting the light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein responsive to the duration of time exceeding the threshold duration of time (Merritt at Para.[0026] which discloses “block 44 includes sending a notification (e.g., interference notification) of the deviation to an infrastructure node such as, for example, the infrastructure node 20 (FIG. 1) and receiving the altered emission pattern from the infrastructure node.”).  
As per claim 10, Merritt and Hall disclose a lidar sensor system, wherein the light emitter emits the light signals with the first emission pattern therein in a first direction (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), and the light emitter emits the second light signals with the second emission pattern therein in a second direction that is different from the first direction (Merritt at Para. [0045] which discloses that when “the AV moves out of the neighborhood, it then transitions to a new IN or migrates to an ad hoc scheme if there is no infrastructure node (IN) present”).  
As per claim 11, Merritt and Hall disclose a lidar sensor system, wherein the light emitter is caused to transition from emitting the light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein responsive to a signal that indicates that a second autonomous vehicle is in geographic proximity to a first autonomous vehicle (Merritt at Para. [0021] which discloses that “the first sensor platform 14 might inform the infrastructure node 20 of the emission parameter capabilities of the first sensor platform 14 (e.g., via a registration notification) and the second sensor platform 22 may inform the infrastructure node 20 of the emission parameter capabilities of the second sensor platform 22 (e.g., via a registration notification), wherein the infrastructure node 20 selects non-interfering emission patterns for the first and second sensor platforms 14, 22, respectively.”).  
As per claim 12, Merritt and Hall disclose that the lidar sensor system being a spinning lidar sensor system (Merritt at Para. [0013] discloses that “the first sensor platform 14 emits a first optical pulse 16 (e.g., a focused outbound light beam rotated in a 360° FOV) in accordance with a first emission pattern.”).  
As per claim 13, Merritt and Hall disclose that the lidar sensor system being a scanning lidar sensor system (Merritt at Para. [0031] discloses “solid state lidar systems with sophisticated MEMS (microelectromechanical system) motors that can be arbitrarily stepped, the light sources 60 transmit at different angles.”).  
As per claim 20, Merritt discloses a method of operating a lidar sensor system (Figures 2A-2B and 5-6), comprising:
 causing a light emitter of the lidar sensor system to emit light signals with a emission pattern therein into an environment, (Merritt at Fig. 1, block 36, and Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.), wherein a light signal in the light signals reflects off an object in the environment to provide a reflected light signal (Merritt at Fig. 2A, block 36, and at Para. [0014] which discloses “optical reflection 18 (e.g., inbound light) from the physical object 12 is received at the first sensor platform 14, wherein the optical reflection 18 has an expected reflection pattern (e.g., frequency, amplitude, reflection angle, noise profile, timing, etc.) corresponding to the first emission pattern.”);
 detecting, with a light detector of the lidar sensor system, the reflected light signal (Merritt at Para. [0048] discloses “block 50 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”);
 responsive to detection of the reflected light signal by the light detector, determining that the reflected light signal includes the emission pattern (Merritt at Fig. 3A, block 38, and Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”);
 generating a point cloud based in part on the reflected light signal in response to determining that the reflected light signal includes the emission pattern (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the emission pattern is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that “block 42 may disregard the optical reflection(s), wherein an altered emission pattern is obtained at block 44.”).  
Merritt does not explicitly disclose creating a unique emission pattern that is based on condition of the vehicle such as the claimed geospatial direction towards which an autonomous vehicle is facing in the environment. In Merritt the emission pattern is based on a parameter of the lidar system. See Para. [0014].
Hall in the same field of endeavor discloses a system and method for improving detection of a return signal from a lidar system by “applying unique and identifiable light pulse sequences to hinder spoofing of reflected light detected by the system”. See Para. [0001]. Further, Hall shows in Figure 5 and discloses in Para. [0047] that the signature for a lidar system can be a composite of an anti-spoof component 506 and a random component 508. The random component can be based on an environmental condition 502 which can be based on  “weather, congestion, test/calibration/factory conditions”. Para. [0052].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to support the coexistence of multiple lidar sensor of Merritt  to include the process of  embedding a unique signature to improve detection of return signals from lidar sensors of Hall, since the ability to discern between conflicting lidar return signals would lead to a more reliable object detection and tracking. 
      Those in the art would be motivated to combine the process of  embedding a unique signature to improve detection of return signals from lidar sensors in Hall with the system to support the coexistence of multiple lidar sensor of Merritt, since Hall states, in Para. [0040], that such a modification would result in an increase and a more useful range system since using a unique signature would be  “beneficial to mitigate the impact of non-intentional return signals. Unintentional return signals may increase with the growth of autonomous driving based on LIDAR systems.”
Claims 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over     Merritt et al (US-20190129014-A1) (“Merritt”) and McCloskey et al (US- 20170293016-A1)(“McCloskey”).
As per claim 14, Merritt discloses a lidar sensor system (Figure 8), comprising:
 a light emitter configured to revolve around an axis (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] which discloses “block 36 includes controlling one or more light sources such as, for example, one or more lasers and one or more rotating mirrors to initiate and emit the optical pulse(s) (e.g., via beam steering).”);
 a processor (Figure 8, host processor 168, and Para. [0047].); and
memory that stores instructions that, when executed by the processor, cause the processor to perform acts (Merritt at Para. [0047] which discloses “host processor 168 may include logic 186 (e.g., logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof) to perform one or more aspects of the method 34 (FIG. 2A), the method 48 (FIG. 2B), the method 80 (FIG. 4), the method 100 (FIG. 5), the method 112 (FIG. 6) and/or the method 130 (FIG. 7)”.) comprising:
 causing the light emitter to emit first light signals with a first emission pattern therein into an environment,  (Merritt at Para. [0048] discloses “illustrated logic 186 initiates one or more optical pulses in accordance with a first emission pattern”.); and
 causing the light emitter to transition from emitting the first light signals with the first emission pattern therein to emitting second light signals with a second emission pattern therein into the environment,  wherein the first emission pattern is different from the second emission patternfirst emission pattern may also be altered in response to detected interferences, a time-variable (e.g., random, pseudorandom) trigger, and so forth, to obtain a different (e.g., second) emission pattern.”), wherein the light emitter is caused to transition from emitting the first light signals to the second light signals to facilitate avoidance of interference with respect to differing light signals emitted by a differing light source of a differing lidar sensor system (Merritt at Para. [0014] and Para. [0078] which discloses “[i]n order to have multiple lidar systems coexist, multiple vectors of differentiation are introduced in the emission characteristics of a lidar's pulse. The vectors of differentiation significantly reduce the probability of signal overlap or confusion (e.g., pulse length, emission pattern, modulation of pulse wave forms and encoding, and single- or multi-beam emissions).”).  
Merritt does not explicitly disclose causing the first and second emission patterns to be based on the direction of transmission as a way to distinguish between return signals.
McCloskey in the same field of endeavor discloses a system and method for interference reduction in vehicle that use radar or lidar sensors. In Para. [0025] discloses that a variety of mitigation schemes can be used such as “adjusting a direction, power, modulation pattern, or any other parameter of the sensor to reduce interference with the at least one sensor of the at least one other vehicle”. See Abstract, Figures 1 & 4-5, and Paras. [0065], [0087], and [0098].
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to support the coexistence of multiple lidar sensor of Merritt  to include the process of adjustment of a range sensor based on direction to reduce the likelihood of interference as disclosed in McCloskey, since the ability to discern between conflicting lidar return signals would lead to a more reliable object detection and tracking. 
       Those in the art would be motivated to combine the process of  adjusting a range sensor such as a lidar system in McCloskey with the system to support the coexistence of multiple lidar sensor of Merritt, since McCloskey states, in Para. [0023], that such a modification would result in an increase and a more useful radar system since using a pattern based on direction or other parameters would mitigate the  “interference between the sensors [which reduces] accuracy and effectiveness of the sensors for use in accident avoidance.”

As per claim 15, Merritt and McCloskey disclose a lidar sensor system, further comprising a light detector, wherein a first light signal in the first light signals reflects off an object in the environment to provide a reflected first light signal, wherein the light detector detects the reflected first light signal (Merritt at Figure 8, Lidar Subsystem 166, and Para. [0024] disclosing that “block 36 may include monitoring an optical receptor (e.g., including an array of photodiodes) to detect the optical reflection(s).”), and wherein the acts further comprise:
 responsive to detection of the reflected first light signal by the light detector, determining that the reflected first light signal includes the first emission pattern (Merritt at Para. [0025] discloses “[b]lock 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.”); and
generating a point cloud based in part on the reflected first light signal in response to determining that the reflected first light signal includes the first emission pattern (Merritt at Figure 2A, decision block 38 and block 40, and Para. [0025] which discloses that “block 40 includes determining the location, speed, shape and/or direction of the physical object(s), as well as generating a point cloud to document the surrounding environment.”), wherein a differing light signal detected by the light detector determined to lack the first emission pattern is identified as being interference such that the differing light signal is filtered and not used to generate the point cloud (Merritt at Figure 2A, decision block 38 and block 42, and Para. [0026] which discloses that “block 42 may disregard the optical reflection(s), wherein an altered emission pattern is obtained at block 44.”).  
As per claim 16, Merritt and McCloskey disclose a lidar sensor system, the acts further comprising:
 receiving a command signal (Merritt at Para. [0043] discloses “AV may be informed at block 144 of the recommended settings and corresponding time period. The AV may then navigate through the surrounding area (e.g., neighborhood) at block 146.”), wherein the light emitter is caused to transition from emitting the light signals with the first emission pattern therein (Merritt at Para. [0045] discloses that when an “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), wherein the light emitter is caused to transition from emitting the first light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein in response to receiving the command signal (Merritt at Figure 1, infrastructure node, command changes as disclosed in Para. [0041] “wherein the first sensor platform is instructed at block 124 to use the second emission pattern.”).  
As per claim 17, Merritt and McCloskey disclose a lidar sensor system, the acts further comprising:
 determining that an autonomous vehicle that comprises the lidar sensor system changed from a first orientation to a second orientation (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.” Further in Para. [0045] discloses that the “AV moves out” of the region causing a change in its direction of travel which as defined in the instant application at Para. [0032] is a change in orientation.);
 wherein the light emitter is caused to transition from emitting the first light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein responsive to determining that the autonomous vehicle changed from the first orientation to the second orientation (Merritt at Para. [0045] discloses that when an autonomous vehicle (AV) enters a region it acquires a “transmission parameter” from an infrastructure node (IN) and when the “AV moves out” then it “transitions to a new IN or migrates to an adhoc scheme”. When the AV moves out it is changing its direction of travel, which based on the definition, Para. [0032] of then instant application, it is transitioning from a first to a second orientation.).  
As per claim 18, Merritt and McCloskey disclose a lidar sensor system, the acts further comprising:
 performing a comparison between a duration of time that the light emitter has emitted the first light signals with the first emission pattern therein and a threshold duration of time (Merritt at Para. [0025] discloses that “Block 38 determines whether a deviation exists between the optical reflection(s) and an expected reflection pattern.” Further, the expectation can be “in terms of frequency, amplitude, reflection angle, noise profile, timing, etc., or any combination thereof.”  Still further, the expectation is based on exceeding a “predetermined threshold”.  See Para. [0033] which discloses how duration of time of received patterns are used to determine deviations.);
 wherein the light emitter is caused to transition from emitting the first light signals with the first emission pattern therein to emitting the second light signals with the second emission pattern therein responsive to the duration of time exceeding the threshold duration of time (Merritt at Para. [0026] which discloses “block 44 includes sending a notification (e.g., interference notification) of the deviation to an infrastructure node such as, for example, the infrastructure node 20 (FIG. 1) and receiving the altered emission pattern from the infrastructure node.”).  
As per claim 19, Merritt and McCloskey disclose a lidar sensor system, wherein the light emitter emits the first light signals with the first emission pattern therein in a first direction (Merritt at Para. [0045] discloses that when “autonomous cars come to a region, they communicate their lidar transmit (TX) parameters to the IN.”), and the light emitter emits the second light signals with the second emission pattern therein in a second direction that is different from the first direction (Merritt at Para. [0045] which discloses that when “the AV moves out of the neighborhood, it then transitions to a new IN or migrates to an ad hoc scheme if there is no infrastructure node (IN) present”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
       Blaise Gassend (US-20190018416-A1) discloses a system and method for adjusting the modulation of a lidar sensor based on the motion of a vehicle. See Abstract, Figure 7, and Paras. [0129]-[0130] disclosing that “method 700 may involve adjusting the pointing direction of the LIDAR device at block 706 further based on the motion of the LIDAR device (relative to the vehicle) indicated by the measurements from the device.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661